MERRITT, Circuit Judge,
dissenting.
I agree with the District Judge that the principal’s letter to the teacher was nothing *1161more than an expression of opinion that the teacher’s conduct toward the principal was rude and therefore “unprofessional.” In my view the principal has as much right as the teacher under the First Amendment to object to the other’s conduct. The record does not indicate that the teacher suffered any adverse consequences whatever from the principal’s letter or its retention in the teacher’s file. The principal did not exclude the teacher’s speech from the school. He did not silence the teacher. He simply objected to it and added his own critical voice to the exchange. See Tribe, American Constitutional Law §§ 12-4, 12-21 (1978).